DETAILED ACTION
This office action is in response to the amendment filed January 31, 2022 in which claims 1, 3-9, and 11-20 are presented for examination and claims 2 and 10 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  The Office mistakenly referred to the present application as a “continuation” in the Filing Receipt dated July 1, 2020.  Applicant had previously indicated in an ADS filed June 19, 2020 that the present application is a continuation-in-part of parent application US App. No. 15/014,214.  At Applicant’s request, a corrected Filing Receipt dated February 2, 2022 has been filed by The Office correctly identifying the present application as a continuation-in-part of parent application US App. No. 15/014,214
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.

Applicant’s Second Argument:  Objection to the drawings for failing to show “the one or more screws” securing both a facemask and chin support bracket as recited in claim 17 should be withdrawn because Figure 6 depicts screws (42) and (43).
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that when presented with this argument at the Applicant-Initiated Interview on January 7, 2022, Examiner agreed with Applicant’s arguments and indicated that the drawing objection would be withdrawn.  Unfortunately, upon further review, Examiner’s recollection was refreshed as to the precise nature of the drawing objection.  Examiner sincerely apologizes for the confusion.  The objection was not that no screws are depicted.  Screws are clearly depicted in at least Figures 2 and 6.  The drawings are objected to because of the limitation in claim 17 that the facemask is secured to the head protective outer shell using “the one or more screws” securing the chin cup support bracket to the interior lower section.  Examiner agrees that the Figure 6 clearly shows screws 42 and 43 securing the chin cup support bracket to the interior lower section (annotated Figure 6, see below) and Figure 2 clearly shows screws (not numbered) securing the facemask to the head protective outer shell (annotated Figure 2, see below).  However, Examiner notes that the limitation in claim 17 that the facemask is secured using “the one or more screws” that also secure the chin cup support bracket to the interior lower section (i.e. that the same set of screws secures both the chin cup support bracket and the facemask) forms the basis of the objection.  Examiner respectfully notes that Figure 2 depicts the exterior surface of helmet 1 while Figure 6 depicts the interior surface of helmet 1.  However, Figures 2 and 6 both clearly depict screw heads, with the screw heads in Figure 2 being Phillips-type screw heads while the screw heads in Figure 6 possibly being some other type of screw head.  If, for example, screws 42 and 43 of Figure 6 were depicted in Figure 2, it should not be evident what type of screw heads screws 42 and 43 use because they would be 

    PNG
    media_image1.png
    824
    596
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    828
    511
    media_image2.png
    Greyscale

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “facemask secured to the head protective outer shell using the one or more screws securing the chin cup support bracket to the interior lower section,” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “configured to interface with a removable chin cup below the window, wherein the chin cup support bracket is secured to the interior lower section via one or more screws.”  However, for further clarity, Examiner respectfully suggests that claim 1 be amended to recite, for example, “configured to interface with a removable chin cup, the chin cup secured below the window, wherein the chin cup support bracket is secured to the interior lower section via one or more screws.”
Claim 17 is objected to because of the following informalities:  Claim 17 recites the limitation “configured to interface with a removable chin cup below the window, wherein the chin cup support bracket is secured to the interior lower section via one or more screws.”  However, for further clarity, Examiner respectfully suggests that claim 1 be amended to recite, for example, “configured to interface with a removable chin cup, the chin cup secured below the window, wherein the chin cup support bracket is secured to the interior lower section via one or more screws.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0033455 Beauchamp et al. in view of USPN D557,460 Jourde et al. and in further view of US Pub No. 2013/0298316 Jacob.
To claim 1, Beauchamp discloses a helmet for a goalie (10) (see Figures 1-6; para. 0014) comprising:
a head protective outer shell (28) defining an interior space (see Figures 1-2; paras. 0015-0016; 0019), the head protective outer shell configured to completely circumscribe a head of a goalie (see Figures 1-2), said head protective outer shell comprising:
annotated Figure 1, see below), 
	an interior portion opposite the exterior portion comprising an interior lower section and an interior upper section (annotated Figure 2, see below), 
	a window (16) formed in the head protective outer shell, wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section (annotated Figures 1 and 2; paras. 0015-0016);
a chin cup support bracket (56,70) (see especially Figures 5-6; paras. 0025-0032) secured to the interior lower section below the window, the chin cup support bracket comprising dual arm members (72) configured to interface with a removable chin cup (32), the chin cup secured below the window, wherein the chin cup support bracket is secured to the interior lower section via one or more screws (para. 0032).

    PNG
    media_image3.png
    892
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    888
    643
    media_image4.png
    Greyscale

10) for a goalie comprising a window (16) in the head protective outer shell (see Figures 1-2; para. 0015) and further respectfully asserts that although Figures 1-2 of Beauchamp don’t show a clear view of the entirety of window (16) due to the overall shape of mask (12) not constituting the inventive concept of Beauchamp (para. 0018), window (16) of Beauchamp is likely surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section, as claimed.
However, for full clarity and in the interest of promoting compact prosecution, Examiner notes that Jourde teaches a helmet for a goalie (see Figures 1-6; Title), from the same Applicant as Beauchamp (Sport Maska, Inc.), comprising a window formed in the head protective outer shell, wherein the window is surrounded by an exterior lower section, an exterior upper section, an interior lower section, and an exterior upper section (annotated Figure 3, see below).
Beauchamp and Jourde teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that window (16) of Beauchamp would be surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section as taught by Jourde because Jourde teaches that this configuration is known in the art and by the Applicant of Beauchamp.  It would further have been obvious to one of ordinary skill in the art that a window that is surrounded by the head protective outer shell, as opposed to, for example, a window that is not bordered by the head protective outer shell along a lower side of the window, 

    PNG
    media_image5.png
    863
    639
    media_image5.png
    Greyscale


However, Jacob teaches a helmet comprising a shock membrane (34) coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section (see especially Fig. 4; para. 0042).
The modified invention of Beauchamp and Jacob teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of the modified invention of Beauchamp to include the shock membrane as taught by Jacob because Jacob teaches that this configuration is known in the art and beneficial for providing energy absorption (para. 0042).

To claim 4, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the shock membrane is flush against the interior upper section (see Fig. 4 of Jacob).

To claim 5, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet further comprising:
padding (16 of Jacob) positioned in the interior space, the padding coupled with the shock membrane (see Fig. 4 of Jacob; para. 0044 of Jacob).

To claim 6, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the chin cup support bracket is formed from a pliable material (para. 0021 of Beauchamp).

To claim 7, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the upper section comprises a convex curvature (annotated Figure 1 of Beauchamp; annotated Figure 3 of Jourde).

To claim 8, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the upper section is curved (annotated Figure 1 of Beauchamp; annotated Figure 3 of Jourde).
Examiner respectfully notes that the limitation “to deflect objects upon impact” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Beauchamp teaches the structure of the head protective outer shell as claimed, there would be a reasonable expectation for the outer shell to perform such function.

To claim 9, Beauchamp discloses a helmet for a goalie (10) (see Figures 1-6; para. 0014) comprising:
a head protective outer shell (28) defining an interior space (see Figures 1-2; paras. 0015-0016), the head protective outer shell configured to completely see Figures 1-2), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section and an exterior upper section, wherein the exterior upper section is curved (annotated Figure 1), and
	an interior portion opposite the exterior portion comprising an interior lower section and an interior upper section (annotated Figure 2), and
	a window (16) formed in the head protective outer shell, wherein the window is surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section (annotated Figures 1 and 2; paras. 0015-0016);
wherein the interior lower section is adapted to receive a chin cup support bracket (56,70) (see especially Figures 5-6; paras. 0025-0032) disposed entirely beneath the window formed in the head protective outer shell, the chin cup support bracket comprising dual arm members (56) positioned entirely beneath the window, the chin cup support bracket configured to interface with a removable chin cup (32) (see Figures 1-6; paras. 0024-0025).
Examiner notes that Beauchamp discloses helmet (10) for a goalie comprising a window (16) in the head protective outer shell (see Figures 1-2; para. 0015) and further respectfully asserts that although Figures 1-2 of Beauchamp don’t show a clear view of the entirety of window (16) due to the overall shape of mask (12) not constituting the inventive concept of Beauchamp (para. 0018), window (16) of Beauchamp is likely surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section, as claimed.
see Figures 1-6; Title), from the same Applicant as Beauchamp (Sport Maska, Inc.), comprising a window formed in the head protective outer shell, wherein the window is surrounded by an exterior lower section, an exterior upper section, an interior lower section, and an exterior upper section (annotated Figure 3).
Beauchamp and Jourde teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that window (16) of Beauchamp would be surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section as taught by Jourde because Jourde teaches that this configuration is known in the art and by the Applicant of Beauchamp.  It would further have been obvious to one of ordinary skill in the art that a window that is surrounded by the head protective outer shell, as opposed to, for example, a window that is not bordered by the head protective outer shell along a lower side of the window, would provide additional protection to the face and chin of the wearer from blows and/or errant hockey pucks.
The modified invention of Beauchamp (i.e. Beauchamp in view of Jourde, as detailed above) does not teach a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section.
However, Jacob teaches a helmet comprising a shock membrane (34) coupled with the interior upper section, the shock membrane comprising a honeycomb design see especially Fig. 4; para. 0042).
The modified invention of Beauchamp and Jacob teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of the modified invention of Beauchamp to include the shock membrane as taught by Jacob because Jacob teaches that this configuration is known in the art and beneficial for providing energy absorption (para. 0042).

To claim 12, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the shock membrane is flush against the interior upper section (see Fig. 4 of Jacob).

To claim 13, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet further comprising:
padding (16 of Jacob) positioned in the interior space, the padding coupled with the shock membrane (see Fig. 4 of Jacob; para. 0044 of Jacob).

To claim 14, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the chin cup support bracket is formed from a pliable material (para. 0021 of Beauchamp).

To claim 15, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the upper section comprises a convex curvature (annotated Figure 1 of Beauchamp; annotated Figure 3 of Jourde).

To claim 16, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) further teaches a helmet wherein the upper section is curved (annotated Figure 1 of Beauchamp; annotated Figure 3 of Jourde).
Examiner respectfully notes that the limitation “to deflect objects upon impact” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Beauchamp teaches the structure of the head protective outer shell as claimed, there would be a reasonable expectation for the outer shell to perform such function.

Claims 3, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchamp in view of Jourde and Jacob (as applied to claim 1, above, regarding claim 3 and as applied to claim 9, above, regarding claim 11) and in further view of USPN 8,056,150 Stokes et al.
To claim 3, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) teaches a helmet as recited in claim 1.
The modified invention of Beauchamp does not teach a helmet further comprising:  an elliptical, free, floating head framing member shaped to conform to the 
However, Stokes teaches a helmet comprising an elliptical, free, floating head framing member (106) shaped to conform to the back of the head of the goalie, the head framing member located within the interior space (see especially Figs. 1-5; col. 7, lines 31-40).
The modified invention of Beauchamp and Stokes teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Beauchamp to include an elliptical, free, floating head framing member as taught by Stokes because Stokes teaches that this configuration is known in the art and beneficial for adjusting the size of the interior of the helmet (col. 7, lines 31-40).  It would further have been obvious to one of ordinary skill in the art that the padding material of elliptical member (106) would provide comfort for the wearer.

To claim 11, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde and Jacob, as detailed above) teaches a helmet as recited in claim 1.
The modified invention of Beauchamp does not teach a helmet further comprising:  an elliptical, free, floating head framing member shaped to conform to the back of the head of the goalie, the head framing member located within the interior space.
However, Stokes teaches a helmet comprising an elliptical, free, floating head framing member (106) shaped to conform to the back of the head of the goalie, the see especially Figs. 1-5; col. 7, lines 31-40).
The modified invention of Beauchamp and Stokes teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Beauchamp to include an elliptical, free, floating head framing member as taught by Stokes because Stokes teaches that this configuration is known in the art and beneficial for adjusting the size of the interior of the helmet (col. 7, lines 31-40).  It would further have been obvious to one of ordinary skill in the art that the padding material of elliptical member (106) would provide comfort for the wearer.

To claim 17, Beauchamp discloses a helmet for a goalie (10) (see Figures 1-6; para. 0014) comprising:
a head protective outer shell (28) defining an interior space (see Figures 1-2; paras. 0015-0016, 0019), the head protective outer shell configured to completely circumscribe a head of a goalie (see Figures 1-2), said head protective outer shell comprising:
	an exterior portion comprising an exterior lower section and an exterior upper section, wherein the exterior upper section is curved (annotated Figure 1), 
	an interior portion opposite the exterior portion comprising an interior lower section and an interior upper section (annotated Figure 2), and 
	a window (16) formed in the head protective outer shell, wherein the window is surrounded by the exterior lower section, the exterior upper section, the annotated Figures 1 and 2; paras. 0015-0016); and
a chin cup support bracket (56,70) secured to the interior lower section below the window, the chin cup support bracket comprising dual arm members (72) configured to interface with a removable chin cup (32), the chin cup secured below the window, wherein the chin cup support bracket is secured to the interior lower section via one or more screws (para. 0032); and
a facemask (18) overlaying the window (see Figures 1-2; para. 0015).
Examiner notes that Beauchamp discloses helmet (10) for a goalie comprising a window (16) in the head protective outer shell (see Figures 1-2; para. 0015) and further respectfully asserts that although Figures 1-2 of Beauchamp don’t show a clear view of the entirety of window (16) due to the overall shape of mask (12) not constituting the inventive concept of Beauchamp (para. 0018), window (16) of Beauchamp is likely surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section, as claimed.
However, for full clarity and in the interest of promoting compact prosecution, Examiner notes that Jourde teaches a helmet for a goalie (see Figures 1-6; Title), from the same Applicant as Beauchamp (Sport Maska, Inc.), comprising a window formed in the head protective outer shell, wherein the window is surrounded by an exterior lower section, an exterior upper section, an interior lower section, and an exterior upper section (annotated Figure 3).
Beauchamp and Jourde teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the 16) of Beauchamp would be surrounded by the exterior lower section, the exterior upper section, the interior lower section, and the exterior upper section as taught by Jourde because Jourde teaches that this configuration is known in the art and by the Applicant of Beauchamp.  It would further have been obvious to one of ordinary skill in the art that a window that is surrounded by the head protective outer shell, as opposed to, for example, a window that is not bordered by the head protective outer shell along a lower side of the window, would provide additional protection to the face and chin of the wearer from blows and/or errant hockey pucks.
The modified invention of Beauchamp (i.e. Beauchamp in view of Jourde, as detailed above) does not teach a shock membrane coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section.
However, Jacob teaches a helmet comprising a shock membrane (34) coupled with the interior upper section, the shock membrane comprising a honeycomb design adapted to match a curvature of the exterior upper section and the interior upper section (see especially Fig. 4; para. 0042).
The modified invention of Beauchamp and Jacob teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of the modified invention of Beauchamp to include the shock membrane as taught by Jacob because Jacob teaches that this configuration is known in the art and beneficial for providing energy absorption (para. 0042).
18) is secured to the head protective outer shell.
However, Stokes teaches a helmet (10) comprising a facemask (16) and a chin cup support bracket (30), wherein the facemask is secured to the head protective outer shell using the one or more screws (43) securing the chin cup support bracket to the interior lower section (see especially Figure 1, reproduced below for convenience; col. 5, lines 29-34).
The modified invention of Beauchamp and Stokes teach analogous inventions in the field of helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Beauchamp to use screws to attach the facemask and chin cup support bracket as taught by Stokes because Stokes teaches that screws are a suitable securing mechanism for the facemask and chin cup support bracket (col. 5, lines 29-34).  It would further have been obvious to one of ordinary skill in the art that screws provide a stable yet reversible securing mechanism.

    PNG
    media_image6.png
    880
    634
    media_image6.png
    Greyscale

To claim 18, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde, Jacob, and Stokes, as detailed above) further teaches a helmet comprising an elliptical, free, floating head framing member (106 of Stokes) shaped to conform to the back of the head of the goalie, the head framing member located within the interior space (see especially Figs. 1-5 of Stokes; col. 7, lines 31-40 of Stokes).

To claim 19, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde, Jacob, and Stokes, as detailed above) further teaches a helmet wherein the shock membrane is flush against the interior upper section (see Fig. 4 of Jacob).

To claim 20, the modified invention of Beauchamp (i.e. Beauchamp in view of Jourde, Jacob, and Stokes, as detailed above) further teaches a helmet, further comprising:
padding (16 of Jacob) positioned in the interior space, the padding coupled with the shock membrane (see Fig. 4 of Jacob; para. 0044 of Jacob).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/F Griffin Hall/Primary Examiner, Art Unit 3732